Citation Nr: 0121810	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-17 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
anxiety disorder, not otherwise specified, on appeal from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Louis A. De Mier-LeBlanc, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from November 1974 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.  

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

While the RO must review this case and determine whether any 
additional notice or development may be required by the VCAA, 
it may be that potentially relevant medical records have not 
yet been requested or obtained by the RO.  For example, the 
veteran's claims folder contains only VA medical treatment 
records prior to 1996.  There is no indication that the RO 
has attempted to discover whether the veteran has received 
any treatment for his mental condition since then or whether 
there are any potentially relevant records located at a VA 
medical facility.  These records may be relevant in 
determining whether the veteran's disability should be rated 
higher.  Therefore, the RO should make arrangements to obtain 
these records on remand, as the duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Such duty extends to 
obtaining records from other Government agencies, such as the 
Department of the Army, that the claimant adequately 
identifies.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Such efforts are to continue until the records 
are obtained unless it is reasonably certain they do not 
exist or that further efforts would be futile.  Id.

As the case must be remanded for the foregoing reason, the 
veteran should undergo an examination by the VA of his 
psychiatric disability.  See Green v. Derwinski, 1 Vet. App. 
121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.1 (2000) (examinations must emphasize "the 
limitation of activity imposed by the disabling condition"); 
38 C.F.R. § 4.2 (2000) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2000) (examiner must give 
"full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.

Accordingly, this case is REMANDED for the following:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request that the veteran provide a 
list of those medical specialists from 
whom he has received treatment, along 
with a list of those hospitals where he 
has received treatment, for any 
psychiatric condition, to include an 
anxiety disorder, since 1996.  After the 
list is submitted by the veteran, make 
arrangement in order to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed, i.e., 
provided notice, and given an opportunity 
to obtain and submit the records.  38 
C.F.R. § 3.159(c) (2000).

3.  If any development undertaken, 
pursuant to information or releases 
provided by the veteran, is unsuccessful, 
the veteran should be notified of this 
failure.  When notified, the veteran 
should be told what efforts were taken to 
develop the evidence, what records have 
been obtained, and any further action 
that will occur.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The claims folder should be 
reviewed and efforts made to ensure that 
no other notification and/or development 
action is necessary in accordance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475.  If further 
action is required, said action should be 
accomplished prior to further 
adjudication/processing of the claim.

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the degree of disability caused by the 
service connected anxiety disorder.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  The examiner 
should provide a GAF score.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, the veteran and his 
attorney should be given a supplemental statement of the case 
and allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



